DETAILED ACTION
The instant application having Application No. 17/059,923 filed on 11/30/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 4, 6, 10, 12 and 13 have been amended. Claim 14 was previously cancelled. Claims 1-13 are pending.

Response to Arguments
On pages 6-8 of the Applicant’s remarks (06/22/2022), Applicant argues that the cited references does not disclose “obtaining a reference signal waveform which is defined in accordance with a modulation scheme... shaping the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers...in response to said shaping: inputting the at least waveform to at least one corresponding channel of a multi-channel orthogonal frequency division multiplex (OFDM) modulator... wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform.”, as recited by claims 1 and 13. In response, Examiner respectfully disagrees. 

The Applicant argues that Chitrakar “fails to describe a particular technique to generating or transmitting the wakeup signal”. In the claim, Applicant does not clearly define the meaning of the term "modulation scheme". However, Applicant's disclosure states in Para. 0045 that the reference WUS waveform may be defined in accordance with a non-coherent modulation scheme, e.g., on-off keying (OOK), or another modulation scheme that facilitates operation of a low-power receiver. As such, the terms "modulation scheme" can be broadly interpreted as any modulation scheme such as on-off keying (OOK). 

As stated in Chitrakar, “(Para. 0037), The AP 110 is equipped with a Primary Connectivity Radio (PCR) 112 which is capable of transmitting and receiving wireless signals in the 802.11 waveform (e.g. Orthogonal Frequency Division Multiplexing (OFDM)) as well as being capable of transmitting wireless signals in the Wake-up radio (WUR) waveform (e.g. On-Off Keying (OOK)) ….. (Para. 0126), The PHY module 1860 (located in the AP, see Fig. 18) is responsible for the conversion of the MAC module data to/from the transmission/reception signals and comprise of an OFDM modulator/demodulator 1862 that is used for modulation/demodulation of 802.11 OFDM signals as well as for the modulation of WUR signals…. (Para. 0121), the OFDM modulator/demodulator 1720 is also used to generate WUR signal (e.g. OOK) by populating selected OFDM subcarriers.”. As such, Chitrakar discloses the limitations “obtaining a reference signal waveform which is defined in accordance with a modulation scheme…. inputting the at least waveform to at least one corresponding channel of a multi-channel orthogonal frequency division multiplex (OFDM) modulator”, as recited by claims 1 and 13.

Furthermore, Applicant argues that the cited references does not disclose “shaping the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers... wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform.” as recited by claims 1 and 13. In response, Examiner respectfully disagrees.

The Applicant argues that “one of ordinary skill in the art would not modify Chitrakar to include shaping as described in NPL, since Chitrakar specifically avoids shaping”. Applicant attacks the Chitrakar reference singly for lacking a teaching that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejection are based on a combination of references.

As stated in NPL, “On Slide 5 different WFC OOK sequences can be selected, which are shaped waveforms. As such, shaping is implicitly performed. The selected WFC OOK sequences are then input to the corresponding channels of the OFDM modulator (input to IDFT) .… (Slide 5, the input “802.11ba” corresponds to the “one or more subcarriers of a plurality of subcarriers” ) …. (Slide 10), With frequency shaping (b): The length of the sequences without frequency shaping are extended to 84 and mapped to [-42:41]th subcarriers. Frequency shaping is done with raised cosine function with vestigial symmetry….. See Slides 7-9 wherein with the combination of DFT and IDFT, the output of the IDFT is approximately equal to the input of the DFT”. As such, NPL discloses the limitations “shaping the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers... wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform.”, as recited by claims 1 and 13.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Chitrakar and NPL is for provide a narrow band sequence-based on-off keying (OOK) scheme with waveform coding (WFC) which allows coexistence with 802.11ax transmissions without interference between the two signals and increases the WUR coverage range and to improve the characteristics of sequence-based OKK symbols via frequency domain spectral shaping [NPL: See Abstract, Slide 2 and Conclusions].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar et al. (2020/0137770 A1 hereinafter Chitrakar) in view of XIAOFEI WANG (INTERDIGITAL): (“On the Coexistence of 802.11ax and 802.11ba Signals”; IEE DRAFT; IEE-SA MENTOR, PISCATAWAY, NJ USA, vol. 802.11ba, no. 3 11 May 2017 (2017-05-11), pages 1-21, XP068115849; from Applicant’s IDS; hereinafter NPL).
Regarding claim 1, Chitrakar teaches “a method for a wireless communication network,” as [(Para. 0037), FIG. 1 shows an example of a wireless communication network 100] “comprising: at a wireless interface of a base station:” [(Para. 0123), The AP 1800 comprises …. one or more wireless communication interfaces 1850] “obtaining a reference signal waveform which is defined in accordance with a modulation scheme,” [(Para. 0037), the AP 110 is equipped with a Primary Connectivity Radio (PCR) 112 which is capable of transmitting and receiving wireless signals in the 802.11 waveform (e.g. Orthogonal Frequency Division Multiplexing (OFDM)) as well as being capable of transmitting wireless signals in the Wake-up radio (WUR) waveform (e.g. On-Off Keying (OOK)).] “inputting the at least one signal waveform to at least one corresponding channel of a multi-channel orthogonal frequency division multiplex (OFDM), modulator,” [(Para. 0126), The PHY module 1860 (located in the AP, see Fig. 18) is responsible for the conversion of the MAC module data to/from the transmission/reception signals and comprise of an OFDM modulator/demodulator 1862 that is used for modulation/demodulation of 802.11 OFDM signals as well as for the modulation of WUR signals…. (Para. 0121), the OFDM modulator/demodulator 1720 is also used to generate WUR signal (e.g. OOK) by populating selected OFDM subcarriers.] “and transmitting an OFDM symbol output by the OFDM modulator” [(Para. 0038), The wake-up signal may be represented as the wake-up packet (WUR packet) 200. The WUR packet 200 is composed of two distinct portions. The first portion is a 20 MHz legacy (also known as non-high-throughput (HT)) 802.11 preamble 210 and a dummy OFDM symbol 218, which are transmitted in the 802.11 OFDM waveform over the entire 20 MHz channel.].
However, Chitrakar does not specifically disclose shaping the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers, in response to said shaping: wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform.
In an analogous art, NPL teaches “shaping the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers,” as [On Slide 5 different WFC OOK sequences can be selected, which are shaped waveforms. As such, shaping is implicitly performed. The selected WFC OOK sequences are then input to the corresponding channels of the OFDM modulator (input to IDFT) ….. (Slide 5, the input “802.11ba” corresponds to the “one or more subcarriers of a plurality of subcarriers” ) …. (Slide 10), With frequency shaping (b): The length of the sequences without frequency shaping are extended to 84 and mapped to [-42:41]th subcarriers. Frequency shaping is done with raised cosine function with vestigial symmetry] “in response to said shaping: wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform.” [See Slides 7-9 wherein with the combination of DFT and IDFT, the output of the IDFT is approximately equal to the input of the DFT].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar with the modified system of NPL for provide a narrow band sequence-based on-off keying (OOK) scheme with waveform coding (WFC) which allows coexistence with 802.11ax transmissions without interference between the two signals and increases the WUR coverage range [NPL: See Abstract, Slide 2].
Regarding claim 3, the combination of Chitrakar and NPL, specifically Chitrakar “wherein said shaping is based on an approximation of the OFDM modulator or an approximation of an OFDM demodulator” as [(Para. 0126), The PHY module 1860 is responsible for the conversion of the MAC module data to/from the transmission/reception signals and comprise of an OFDM modulator/demodulator 1862 that is used for modulation/demodulation of 802.11 OFDM signals as well as for the modulation of WUR signals.].
Regarding claim 8, the combination of Chitrakar and NPL, specifically NPL teaches “wherein the modulation scheme is a non-coherent modulation scheme which comprises On-Off-Keying” as [(See Abstract), a narrow band sequence-based on-off keying (OOK) scheme.].
Regarding claim 9, the combination of Chitrakar and NPL, specifically Chitrakar teaches “wherein the signal waveform is a wake-up signal waveform,” as [(Para. 0037), Wake-up radio (WUR) waveform] “wherein the reference signal waveform is obtained and shaped in response to a wake-up event associated with a wireless communication device” [(Para. 0037),  When the AP 110 needs to communicate with STAs operating in WUR mode, it may first transmit wake-up signal to instruct the STAs to transit to PCR mode by turning on the respective PCRs and switching off the WURx. Subsequently the AP and the STAs may perform communication over the PCR.].
Regarding claim 12, the combination of Chitrakar and NPL, specifically Chitrakar teaches “further comprising: at the wireless communication device:” as [(Para. 0015), FIG. 1 shows WUR capable devices] “controlling a main receiver to receive the OFDM symbol,” [(Para. 0047), FIG. 3, a WUR capable AP may transmit a special type of WUR packets called WUR Beacons at regular intervals to allow WUR STAs to maintain tight time synchronization with the AP…. (Para. 0038), the WUR packet 200 is composed of two distinct portions. The first portion is a 20 MHz legacy (also known as non-high-throughput (HT)) 802.11 preamble 210 and a dummy OFDM symbol 218, which are transmitted in the 802.11 OFDM waveform over the entire 20 MHz channel…. (Para. 0037),  STAs 130 and 140 are capable of transmitting and receiving 802.11 signals and are also capable of receiving WUR signals.] “and demodulating the received OFDM symbol by inputting the received OFDM symbol into an OFDM demodulator” [(Para. 0120), the OFDM modulator/demodulator 1720 is responsible for the modulation of transmit signals or demodulation of received OFDM signals].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar in view of NPL, and further in view of Strohmer et al. (Pub # US 2006/0039270 A1 hereinafter Strohmer).
Regarding claim 2, the combination of Chitrakar and NPL does not specifically disclose wherein the calculation comprises an iterative optimization.
In an analogous art, Strohmer teaches “wherein the calculation comprises an iterative optimization” as [(Para. 0024), The iterative method may be implemented in a computationally efficient way by using Newton's method and Fast Fourier Transform].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar and NPL with the modified system of Strohmer to provide an efficiently iterative method to adapt the transmission pulses to time-varying channel conditions in real-time, thereby maximizing the bit-error performance of an OFDM system while maintaining high data rates in wireless transmission [Strohmer: See Abstract].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar in view of NPL, and further in view of Kant et al. (Pub # US 2020/0052945 A1 hereinafter Kant).
Regarding claim 4, the combination of Chitrakar and NPL does not specifically disclose wherein said shaping minimizes a time-domain difference between the baseband representation of the part of the OFDM symbol on the one or more subcarriers and the reference signal waveform.
In an analogous art, Kant teaches “wherein said shaping minimizes a time-domain difference between the baseband representation of the part of the OFDM symbol on the one or more subcarriers and the reference signal waveform” as [(Para. 0073), The distortions are determined in the frequency domain for a plurality of subcarriers, for each OFDM symbol: this can be done in several ways (but not limited to), e.g., [0074] (1) Computing distortions in frequency-domain by transforming the differences between time-domain composite signal and time-domain reference signal to the frequency domain using an FFT.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar and NPL with the modified system of Kant to provide signal distortion mitigation in order to reduce unwanted emissions and the PAPR per antenna can be reduced in order to improve the power amplifier efficiency [Kant: Para. 0010].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar in view of NPL, and further in view of Thompson et al.  (Pub # US 2013/0121392 A1 hereinafter Thompson).
Regarding claim 5, the combination of Chitrakar and NPL does not specifically disclose wherein the calculation comprises an analytical calculation.
In an analogous art, Thompson teaches “wherein the calculation comprises an analytical calculation” as [(Para. 0055), To minimize computational complexity, the statistical measure element 320 can effect the correlation through a direct computation, in the time domain, or via well-known techniques involving FFT computations.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar and NPL with the modified system of Thompson for processing communication signals to more efficiently achieve channel estimation, particularly in providing channel estimation in an orthogonal frequency division multiplexing (OFDM) receiver that performs frequency domain processing [Thompson: Para. 0004].
Regarding claim 13, Chitrakar teaches “a device, comprising: a wireless interface having an OFDM modulator,” as [(Para. 0123), The AP 1800 comprises …. one or more wireless communication interfaces 1850….. (Para. 0126), OFDM modulator/demodulator 1862 that is used for modulation/demodulation of 802.11 OFDM signals as well as for the modulation of WUR signals] “and an analog frontend,” [(Para. 0134), The WUR interface 2060 further comprise of several sub components such as an RF/Analog Front End 2062] “wherein the wireless interface is configured to: - obtain a reference signal waveform which is defined in accordance with a modulation scheme,” [(Para. 0037), the AP 110 is equipped with a Primary Connectivity Radio (PCR) 112 which is capable of transmitting and receiving wireless signals in the 802.11 waveform (e.g. Orthogonal Frequency Division Multiplexing (OFDM)) as well as being capable of transmitting wireless signals in the Wake-up radio (WUR) waveform (e.g. On-Off Keying (OOK)).] “input the at least one signal waveform to at least one corresponding channel of a multi-channel orthogonal frequency division multiplex, OFDM, modulator,” [(Para. 0126), The PHY module 1860 (located in the AP, see Fig. 18) is responsible for the conversion of the MAC module data to/from the transmission/reception signals and comprise of an OFDM modulator/demodulator 1862 that is used for modulation/demodulation of 802.11 OFDM signals as well as for the modulation of WUR signals…. (Para. 0121), the OFDM modulator/demodulator 1720 is also used to generate WUR signal (e.g. OOK) by populating selected OFDM subcarriers.] “and - transmit an OFDM symbol output by the OFDM modulator” [(Para. 0038), The wake-up signal may be represented as the wake-up packet (WUR packet) 200. The WUR packet 200 is composed of two distinct portions. The first portion is a 20 MHz legacy (also known as non-high-throughput (HT)) 802.11 preamble 210 and a dummy OFDM symbol 218, which are transmitted in the 802.11 OFDM waveform over the entire 20 MHz channel.].
However, Chitrakar does not specifically disclose a shaping component, inverse fast Fourier transform component, - shape the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers, - in response to said shaping: wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform.
In an analogous art, NPL teaches “a shaping component,” as [See Slide 10] “- shape the reference signal waveform by calculation, to obtain at least one signal waveform associated with one or more subcarriers of a plurality of subcarriers,” [On Slide 5 different WFC OOK sequences can be selected, which are shaped waveforms. As such, shaping is implicitly performed. The selected WFC OOK sequences are then input to the corresponding channels of the OFDM modulator (input to IDFT) ….. (Slide 5, the input “802.11ba” corresponds to the “one or more subcarriers of a plurality of subcarriers” ) …. (Slide 10), With frequency shaping (b): The length of the sequences without frequency shaping are extended to 84 and mapped to [-42:41]th subcarriers. Frequency shaping is done with raised cosine function with vestigial symmetry] “- in response to said shaping: wherein said shaping approximates a baseband representation of a part of the OFDM symbol associated with the one or more subcarriers to the reference signal waveform” [See Slides 7-9 wherein with the combination of DFT and IDFT, the output of the IDFT is approximately equal to the input of the DFT].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar with the modified system of NPL for provide a narrow band sequence-based on-off keying (OOK) scheme with waveform coding (WFC) which allows coexistence with 802.11ax transmissions without interference between the two signals and increases the WUR coverage range [NPL: See Abstract, Slide 2].
However, the combination of Chitrakar and NPL does not specifically disclose an inverse fast Fourier transform component.
In an analogous art, Thompson teaches “an inverse fast Fourier transform component” as [(Para. 0030), Another variation of a preferred OFDM communication system performs time domain channel estimation starting from a frequency domain correlation of a data set including pilot tones and a fast Fourier transform processed symbol. The resulting correlation is transformed to the time domain, for example through an IFFT].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar and NPL with the modified system of Thompson for processing communication signals to more efficiently achieve channel estimation, particularly in providing channel estimation in an orthogonal frequency division multiplexing (OFDM) receiver that performs frequency domain processing [Thompson: Para. 0004].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar in view of NPL, and further in view of Eichinger et al.  (Pub # US 2010/0002575 A1 hereinafter Eichinger).
Regarding claim 6, the combination of Chitrakar and NPL, specifically Chitrakar teaches “further comprising: at the wireless interface of the base station:” as [(Para. 0126), The wireless communication interface 1850] “obtaining a plurality of data signal waveforms associated with further subcarriers of the plurality of subcarriers,” [(Para. 0121), the OFDM modulator/demodulator 1720 is also used to generate WUR signal (e.g. OOK) by populating selected OFDM subcarriers.] “and inputting the plurality of data signal waveforms to corresponding channels of the OFDM modulator” [(Para. 0126), The PHY module 1860 (located in the AP, see Fig. 18) is responsible for the conversion of the MAC module data to/from the transmission/reception signals and comprise of an OFDM modulator/demodulator 1862 that is used for modulation/demodulation of 802.11 OFDM signals as well as for the modulation of WUR signals.].
However, the combination of Chitrakar and NPL does not specifically disclose the further subcarriers being different from the one or more subcarriers, the plurality of data signal waveforms being defined in accordance with a coherent modulation scheme.
In an analogous art, Eichinger teaches “the further subcarriers being different from the one or more subcarriers,” as [(Para. 0098), A frequency resource block RB1, RB2, RB3 may preferably be composed by a small number of adjacent sub-carriers but also may be composed by any possible distribution of subcarriers among the total available subcarriers.] “the plurality of data signal waveforms being defined in accordance with a coherent modulation scheme” [(See Abstract), selecting a certain scheme of coded-modulation (BPSK, QPSK, 16-QAM].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar and NPL with the modified system of Eichinger to provide an efficient transmission scheme that allows achieving efficient frequency-domain equalization at the receiver side using OFDM techniques [Eichinger: Para. 0006].
Regarding claim 7, the combination of Chitrakar, NPL and Eichinger, specifically Eichinger teaches “wherein the coherent modulation scheme is selected from the group comprising: BPSK; QPSK; and QAM” as [(Para. 0092), BPSK, QPSK, 16-QAM].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar in view of NPL, and further in view of Sanada et al.  (Pub # US 2008/0089443 A1 hereinafter Sanada).
Regarding claim 10, the combination of Chitrakar and NPL, specifically Chitrakar teaches “further comprising: at a wireless communication device:” as [(Para. 0015), FIG. 1 shows WUR capable devices].
However, the combination of Chitrakar and NPL does not specifically disclose receiving the OFDM symbol, applying a bandpass filter to the received OFDM symbol, the bandpass filter being aligned with the one or more subcarriers, and demodulating the bandpass filtered received OFDM symbol based on the modulation scheme.
In an analogous art, Sanada teaches “receiving the OFDM symbol, applying a bandpass filter to the received OFDM symbol,” as [(Para. 0039), a wireless communication apparatus for receiving a packet formed of a signal modulated by orthogonal frequency division multiplexing (OFDM). The wireless communication apparatus includes the following elements. A band-pass filter extracts an OFDM signal of a desired band.] “the bandpass filter being aligned with the one or more subcarriers,” [(Para. 0151), FIG. 2, one OFDM symbol is formed of 64 subcarriers, of which 52 subcarriers are modulated into information signals and four subcarriers are used as pilot signals.] “and demodulating the bandpass filtered received OFDM symbol based on the modulation scheme” [(Para. 0006), the OFDM receiver performs a fast Fourier transform (FFT) to convert the time-domain signals into frequency-domain signals for demodulation according to the modulation schemes corresponding to the subcarriers.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Chitrakar and NPL with the modified system of Sanada to provide an excellent wireless communication apparatus using a direct-conversion architecture, in which a frequency offset can be appropriately removed to achieve OFDM demodulation with higher characteristics in the presence of a time-varying DC offset [Sanada: Para. 0037].
Regarding claim 11, the combination of Chitrakar, NPL and Sanada, specifically Sanada teaches “wherein said demodulating of the bandpass filtered received OFDM symbol is based on time-domain processing” as [(Para. 0006), the OFDM receiver performs a fast Fourier transform (FFT) to convert the time-domain signals into frequency-domain signals for demodulation according to the modulation schemes corresponding to the subcarriers].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463